The opinion of the court was delivered
by Lowrie, C. J.
— The law is, that every building may be subjected to a lien for the payment of all debts contracted for work done and materials furnished for or about its erection ; and this may very fairly be taken to include the work of hauling the materials to the place of building. We think we should have to unduly strain the language in order to exclude it. It is work about the erection of the house, and is of course charged for by the material-man, when he has the lumber, stone, brick, sand, or lime delivered by his own carters. The hauling away of the clay dug out of the cellar and foundation, is always considered proper work for him; and we know not why the carter may not be a proper man to claim it, if he did the work at the request of the owner or the contractor, and not as a mere hireling under the contractor or under a sub-contractor. We think, therefore, that this lien ought not to have been struck off.
The order striking off the lien is reversed, and the lien restored, and the record i-emitted.